


SMALL BUSINESS LENDING FUND  –  SECURITIES PURCHASE AGREEMENT
 
First Guaranty Bancshares, Inc.
 
0268
Name of Company
 
SBLF No.
400 East Thomas Street
 
Corporation
Street Address for Notices
 
Organizational Form (e.g., corporation, national bank)
Hammond
Louisiana
70401
 
Louisiana
City
State
Zip Code
 
Jurisdiction of Organization
Eric J. Dosch
 
Board of Governors of the Federal Reserve System
Name of Contact Person to Receive Notices
 
Appropriate Federal Banking Agency
(985) 419-1510
 
(985) 375-0308
 
September 22, 2011
Fax Number for Notices
 
Phone Number for Notices
 
Effective Date



THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the Effective
Date set forth above (the “Signing Date”) between the Secretary of the Treasury
(“Treasury”) and the Company named above (the “Company”), an entity existing
under the laws of the Jurisdiction of Organization stated above in the
Organizational Form stated above.  The Company has elected to participate in
Treasury’s Small Business Lending Fund program (“SBLF”).  This Agreement
contains the terms and conditions on which the Company intends to issue
preferred stock to Treasury, which Treasury will purchase using funds
appropriated under SBLF.
 
This Agreement consists of the following attached parts, all of which together
constitute the entire agreement of Treasury and the Company (the “Parties”) with
respect to the subject matter hereof, superseding all prior written and oral
agreements and understandings between the Parties with respect to such subject
matter:
 
Annex A:                 Information Specific to
the Company and the Investment
Annex B:                 Definitions
Annex C:                 General Terms and Conditions
Annex D:                 Disclosure Schedule
Annex E:                 Registration Rights
Annex F:                 Form of Certificate of Designation
Annex G:                 Form of Officer’s Certificate
Annex H:                 Form of Supplemental Reports
Annex I:                 Form of Annual Certification
Annex J:                 Form of Opinion
Annex K:                 Form of Repayment Document

 
This Agreement may be executed in any number of counterparts, each being deemed
to be an original instrument, and all of which will together constitute the same
agreement.  Executed signature pages to this Agreement may be delivered by
facsimile or electronic mail attachment.
 
[Signatures follow]

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of the parties hereto as of the Effective Date.


THE SECRETARY OF THE TREASURY
 
 
FIRST GUARANTY BANCSHARES, INC.
By:
/s/ Don Graves
 
By:
/s/ Alton B. Lewis, Jr.
Name:
Don Graves
 
Name:
Alton B. Lewis, Jr.
Title:
Deputy Assistant Secretary
 
Title:
Chief Executive Officer




--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

ANNEX A
INFORMATION SPECIFIC TO THE COMPANY AND THE INVESTMENT




Purchase Information


Terms of the Purchase:
 
Series of Preferred Stock Purchased:
 Senior Non-Cumulative Perpetual Preferred Stock, Series C
Per Share Liquidation Preference of Preferred Stock:
$1,000 per share
Number of Shares of Preferred Stock Purchased:
39,435
Dividend Payment Dates on the Preferred Stock:
Payable quarterly in arrears on January 1, April 1, July 1 and  October 1 of
each year.
Purchase Price:
$39,435,000
 
Closing:
 
Location of Closing:
Virtual
Time of Closing:
10:00 a.m. (EST)
Date of Closing:
September 22, 2011



Redemption Information
(Only complete if the Company was a CPP or CDCI participant; leave blank
otherwise.)


Prior Program:
               xCPP
   oCDCI
 
Series of Previously Acquired Preferred Stock:
Fixed Rate Cumulative Perpetual Preferred Stock, Series A (“Series A Preferred
Stock”); Fixed Rate Cumulative Perpetual Preferred Stock, Series B (“Series B
Preferred Stock”)
Number of Shares of Previously Acquired Preferred Stock:
2,069.9 shares of Series A Preferred Stock.
103 shares of Series B Preferred Stock.
Repayment Amount:
$21,844,897.36
Residual Amount:
0





Matching Private Investment Information


Treasury investment is contingent on the Company raising Matching Private
Investment (check one):
 
If Yes, complete the following (leave blank otherwise):
    oYes
      xNo
 
Aggregate Dollar Amount of Matching Private Investment Required:
 
Aggregate Dollar Amount of Matching Private Investment Received:
 
Class of securities representing Matching Private Investment:
 
Date of issuance of Matching Private Investment:
 



 
 

--------------------------------------------------------------------------------

 

ANNEX B
DEFINITIONS
 
 
 
1.           Definitions.
 
  Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Agreement.
 
“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly through one
or more intermediaries, of the power to cause the direction of management and/or
policies of such person, whether through the ownership of voting securities by
contract or otherwise.
 
“Application Date” means the date of the Company’s completed application to
participate in SBLF.
 
“Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Company or such Company Subsidiaries, as applicable,
as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(q)).  The Appropriate Federal Banking Agency is identified on the
cover page of this Agreement.
 
“Appropriate State Banking Agency” means, if the Company is a State-chartered
bank, the Company’s State bank supervisor (as defined in Section 3(r) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1813(q).
 
“Bank Holding Company” means a company registered as such with the Federal
Reserve pursuant to 12 U.S.C. §1842 and the regulations of the Federal Reserve
promulgated thereunder.
 
“Call Report” has the meaning assigned thereto in Section 4102(4) of the
SBJA.  If the Company is a Bank Holding Company or a Savings and Loan Holding
Company, unless the context clearly indicates otherwise:  (a) the term “Call
Report” shall mean the Call Report(s) (as defined in Section 4102(4) of the
SBJA) of the IDI Subsidiary(ies); and (b) if there are multiple IDI
Subsidiaries, all references herein or in any document executed or delivered in
connection herewith (including the Certificate of Designation, the Initial
Supplemental Report and all Quarterly Supplemental Reports) to any data reported
in a Call Report shall refer to the aggregate of such data across the Call
Reports for all such IDI Subsidiaries.
 
“CDCI” means the Community Development Capital Initiative, as authorized under
the Emergency Economic Stabilization Act of 2008.
 
 “Company Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or condition (financial or otherwise) of the
Company and its consolidated subsidiaries taken as a whole; provided, however,
that Company Material Adverse Effect shall not be deemed to include the effects
of (A) changes after the Signing Date in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its subsidiaries operate, (B) changes or proposed changes after the Signing
Date in GAAP, or authoritative interpretations thereof, or (C) changes or
proposed changes after the Signing Date in securities, banking and other laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (A), (B) and (C), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated subsidiaries taken as a whole
relative to comparable U.S. banking or financial services organizations); or
(ii) the ability of the Company to consummate the Purchase and other
transactions contemplated by this Agreement and perform its obligations
hereunder and under the Certificate of Designation on a timely basis and declare
and pay dividends on the Dividend Payment Dates set forth in the Certificate of
Designations.
 
“CPP” means the Capital Purchase Program, as authorized under the Emergency
Economic Stabilization Act of 2008.
 
“Disclosure Schedule” means that certain schedule to this Agreement delivered to
Treasury on or prior to the Signing Date, setting forth, among other things,
items the disclosure of which is necessary or appropriate in response to an
express disclosure requirement contained in a provision hereof.  The Disclosure
Schedule is contained in Annex D of this Agreement.
 
“Executive Officers” means the Company's “executive officers” as defined in 12
C.F.R. § 215.2(e)(1) (regardless of whether or not such regulation is applicable
to the Company).
 
“Federal Reserve” means the Board of Governors of the Federal Reserve System.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“General Terms and Conditions” and “General T&C” each mean Annex C of this
Agreement.
 
“IDI Subsidiary” means any Company Subsidiary that is an insured depository
institution.
 
“Junior Stock” means Common Stock and any other class or series of stock of the
Company the terms of which expressly provide that it ranks junior to the
Preferred Shares as to dividend and redemption rights and/or as to rights on
liquidation, dissolution or winding up of the Company.
 
“knowledge of the Company” or “Company’s knowledge” means the actual knowledge
after reasonable and due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act) of the Company.
 
“Matching Private Investment-Supported,” when used to describe the Company (if
applicable), means the Company’s eligibility for participation in the SBLF
program is conditioned upon the Company or an Affiliate of the Company
acceptable to Treasury receiving Matching Private Investment, as contemplated by
Section 4103(d)(3)(B) of the SBJA.
 
“Original Letter Agreement” means, if applicable, the Letter Agreement (and all
terms incorporated therein) pursuant to which Treasury purchased from the
Company, and the Company issued to Treasury, the Previously Acquired Preferred
Shares (or warrants exercised to acquire the Previously Acquired Preferred
Shares or the securities exchanged for the Previously Acquired Preferred Stock).
 
“Oversight Officials” means, interchangeably and collectively as context
requires, the Special Deputy Inspector General for SBLF Program Oversight, the
Inspector General of the Department of the Treasury, and the Comptroller General
of the United States.
 
“Parity Stock” means any class or series of stock of the Company the terms of
which do not expressly provide that such class or series will rank senior or
junior to the Preferred Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company (in each case without
regard to whether dividends accrue cumulatively or non-cumulatively).
 
“Preferred Shares” means the number of shares of Preferred Stock identified in
the “Purchase Information” section of Annex A opposite “Number of Shares of
Preferred Stock Purchased.”
 
“Preferred Stock” means the series of the Company’s preferred stock identified
in the “Purchase Information” section of Annex A opposite “Series of Preferred
Stock Purchased.”
 
“Previously Acquired Preferred Shares” means, if the Company participated in CPP
or CDCI, the number of shares of Previously Acquired Preferred Stock identified
in the “Redemption Information” section of Annex A opposite “Number of Shares of
Previously Acquired Preferred Stock.”
 
“Previously Acquired Preferred Stock” means, if the Company participated in CPP
or CDCI, the series of the Company’s preferred stock identified in the
“Redemption Information” section of Annex A opposite “Series of Previously
Acquired Preferred Stock.”
 
“Previously Disclosed” means information set forth on the Disclosure Schedule or
the Disclosure Update, as applicable; provided, however, that disclosure in any
section of such Disclosure Schedule or Disclosure Update, as applicable, shall
apply only to the indicated section of this Agreement; provided, further, that
the existence of Previously Disclosed information, pursuant to a Disclosure
Update, shall neither obligate Treasury to consummate the Purchase nor limit or
affect any rights of or remedies available to Treasury.
 
“Prior Program” means (a) CPP, if the Company is a participant in CPP
immediately prior to the Closing, or (b) CDCI, if the Company is a participant
in CDCI immediately prior to the Closing.
 
“Publicly-traded” means a company that (i) has a class of securities that is
traded on a national securities exchange and (ii) is required to file periodic
reports with either the Securities and Exchange Commission or its primary
federal bank regulator.
 
“Purchase” means the purchase of the Preferred Shares by Treasury from the
Company pursuant to this Agreement.
 
“Repayment” means the repurchase set forth in the Repayment Document.
 
“Repayment Amount” means, if the Company participated in CPP or CDCI, the
aggregate amount payable by the Company as of the Closing Date to redeem the
Previously Acquired Preferred Stock in accordance with its terms, which amount
is set forth in the “Redemption Information” section of Annex A.
 
“Savings and Loan Holding Company” means a company registered as such with the
Office of Thrift Supervision or any successor thereto pursuant to 12 U.S.C.
§1467(a) and the regulations of the Office of Thrift Supervision promulgated
thereunder.
 
“SBJA” means the Small Business Jobs Act of 2010, as it may be amended from time
to time.
 
“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (A) of which such person or a subsidiary of
such person is a general partner or (B) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.
 
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest, penalty or addition
imposed by any Governmental Entity.
 
“Total Assets” means, with respect to an insured depository institution, the
total assets of such insured depository institution.
 
 “Total Risk-Weighted Assets” means, with respect to an insured depository
institution, the risk-weighted assets of such insured depository institution.
 
“Warrant” has the meaning set forth in the Repayment Document.


2.           Index of Definitions.  The following table, which is provided
solely for convenience of reference and shall not affect the interpretation of
this Agreement, identifies the location where capitalized terms are defined in
this Agreement:
 
Location of
 
Term                                                                                   Definition
Affiliate
Annex B, §1

Agreement
Cover Page

Appropriate Federal Banking Agency
Annex B, §1

Appropriate State Banking Agency
Annex B, §1

Bank Holding Company
Annex B, §1

Bankruptcy Exceptions
General T&C, §2.5(a)

Board of Directors
General T&C, §2.6

Business Combination
General T&C, §5.8

business day
General T&C, §5.12

Call Report
Annex B, §1

Capitalization Date
General T&C, §2.2

CDCI
Annex B, §1

Certificate of Designation
General T&C, §1.3(d)

Charter
General T&C, §1.3(d)

Closing
General T&C, §1.2(a)

Closing Date
General T&C, §1.2(a)

Closing Deadline
General T&C, §5.1(a)(i)

Code
General T&C, §2.14

Common Stock
General T&C, §2.2

Company
Cover Page

Company Financial Statements
General T&C, §1.3(i)

Company Material Adverse Effect
Annex B, §1

Company Reports
General T&C, §2.9

Company Subsidiary; Company Subsidiaries
General T&C, §2.5(b)

control; controlled by; under common control with
Annex B, §1

CPP
Annex B, §1

Disclosure Schedule
Annex B, §1

Disclosure Update
General T&C, §1.3(h)

ERISA
General T&C, §2.14

Exchange Act
General T&C, §4.3

Executive Officers
Annex B, §1

Federal Reserve
Annex B, §1

GAAP
Annex B, §1

Governmental Entities
General T&C, §1.3(a)

Holders
General T&C, §4.4(a)

IDI Subsidiary
Annex B, §1

Indemnitee
General T&C, §4.4(b)

Information
General T&C, §3.1(c)(iii)

Initial Supplemental Report
General T&C, §1.3(j)

Junior Stock
Annex B, §1

 
knowledge of the Company; Company’s knowledgeAnnex B, §1

Matching Private Investment
General T&C, §1.3(l)

Matching Private Investment-Supported
Annex B, § 1

Matching Private Investors
General T&C, §1.3(l)

officers
Annex B, §1

Oversight Officials
Annex B, §1

Parity Stock
Annex B, §1

Parties
Cover Page

Plan
General T&C, §2.14

Preferred Shares
Annex B, §1

Preferred Stock
Annex B, §1

Previously Acquired Preferred Shares
Annex B, §1

Previously Acquired Preferred Stock
Annex B, §1

Previously Disclosed
Annex B, §1

Prior Program
General T&C, §1.2(c)

Proprietary Rights
General T&C, §2.21

Publicly-traded
Annex B, §1

Purchase
Annex B, §1

Purchase Price
General T&C, §1.1(a)

Regulatory Agreement
General T&C, §2.19

Related Party
General T&C, §2.25

Repayment Document
General T&C, §1.2(b)(ii)(E)

Residual Amount
General T&C, §1.2(b)(ii)(B)

Savings and Loan Holding Company
Annex B, §1

SBJA
Annex B, §1

SBLF
Cover Page

SEC
General T&C, §2.11

Securities Act
General T&C, §2.1

Signing Date
Cover Page

Subsidiary
Annex B, §1

Quarterly Supplemental Report
General T&C, §3.1(d)(i)

Tax; Taxes
Annex B, §1

Transfer
General T&C, §4.3

Treasury
Cover Page






 
 

--------------------------------------------------------------------------------

 

ANNEX C
GENERAL TERMS AND CONDITIONS


CONTENTS OF GENERAL TERMS AND CONDITIONS


ARTICLE I    PURCHASE; CLOSING
1.1           Purchase
 
1.2           Closing
 
1.3           Closing Conditions
 
ARTICLE II    REPRESENTATIONS AND WARRANTIES
 
2.1           Organization, Authority and Significant Subsidiaries
 
2.2           Capitalization
 
2.3           Preferred Shares
 
2.4           Compliance With Identity Verification Requirements
 
2.5           Authorization; Enforceability
 
2.6           Anti-takeover Provisions and Rights Plan
 
2.7           No Company Material Adverse Effect
 
2.8           Company Financial Statements
 
2.9           Reports
 
2.10           No Undisclosed Liabilities
 
2.11           Offering of Securities
 
2.12           Litigation and Other Proceedings
 
2.13           Compliance with Laws
 
2.14           Employee Benefit Matters
 
2.15           Taxes
 
2.16           Properties and Leases
 
2.17           Environmental Liability
 
2.18           Risk Management Instruments
 
2.19           Agreements with Regulatory Agencies
 
2.20           Insurance
 
2.21           Intellectual Property
 
2.22           Brokers and Finders
 
2.23           Disclosure Schedule
 
2.24           Previously Acquired Preferred Shares
 
2.25           Related Party Transactions
 
2.26           Ability to Pay Dividends.
 
 
 
 
ARTICLE III    COVENANTS.
 
3.1           Affirmative Covenants
 
3.2           Negative Covenants
 
ARTICLE IV    ADDITIONAL AGREEMENTS
 
4.1           Purchase for Investment
 
4.2           Legends
 
4.3           Transfer of Preferred Shares
 
4.4           Rule 144; Rule 144A; 4(1½) Transactions
 
4.5           Depositary Shares
 
4.6           Expenses and Further Assurances
 
ARTICLE V     MISCELLANEOUS
 
5.1           Termination
 
5.2           Survival
 
5.3           Amendment
 
5.4           Waiver of Conditions
 
5.5           Governing Law; Submission to Jurisdiction; etc
 
5.6           No Relationship to TARP
 
5.7           Notices
 
5.8           Assignment
 
5.9           Severability
 
5.10         No Third Party Beneficiaries
 
5.11           Specific Performance
 
5.12           Interpretation

 
 

--------------------------------------------------------------------------------

 




 
ARTICLE I
PURCHASE; CLOSING
 
1.1           Purchase.  On the terms and subject to the conditions set forth in
this Agreement, the Company agrees to sell to Treasury, and Treasury agrees to
purchase from the Company, at the Closing, the Preferred Shares for the
aggregate price set forth on Annex A (the “Purchase Price”).
 
1.2           Closing.  (a)  On the terms and subject to the conditions set
forth in this Agreement, the closing of the Purchase (the “Closing”) will take
place at the location specified in Annex A, at the time and on the date set
forth in Annex A or as soon as practicable thereafter, or at such other place,
time and date as shall be agreed between the Company and Treasury.  The time and
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.
 
(b)           Subject to the fulfillment or waiver of the conditions to the
Closing in Section 1.3, at the Closing:
 
(i)           if Treasury holds Previously Acquired Preferred Shares:
 
(A)           the Purchase Price shall first be applied to pay the Repayment
Amount;
 
(B)           if the Purchase Price is less than the Repayment Amount, the
Company shall pay the positive difference (if any) between the Repayment Amount
and the Purchase Price (a “Residual Amount”) to Treasury’s Office of Financial
Stability by wire transfer of immediately available United States funds to an
account designated in writing by Treasury; and
 
(C)           upon receipt of the full Repayment Amount (by application of the
Purchase Price and, if applicable, the Company’s payment of the Residual
Amount), Treasury and the Company will consummate the Repayment;
 
(D)           the Company will deliver to Treasury a statement of adjustment as
contemplated by Section 13(J) of the Warrant, if applicable; and
 
(E)           the Company and Treasury will execute and deliver a properly
completed repurchase document in the form attached hereto as Annex K, (the
“Repayment Document”).
 
(ii)           the Company will deliver the Preferred Shares as evidenced by one
or more certificates dated the Closing Date and bearing appropriate legends as
hereinafter provided for, in exchange for payment in full of the Purchase Price
by application of the Purchase Price to the Repayment and by wire transfer of
immediately available United States funds to a bank account designated by the
Company in the Initial Supplemental Report.
 
1.3           Closing Conditions. The obligation of Treasury to consummate the
Purchase is subject to the fulfillment (or waiver by Treasury) at or prior to
the Closing of each of the following conditions:
 
(a)           (i) any approvals or authorizations of all United States federal,
state, local, foreign and other governmental, regulatory or judicial authorities
(collectively, “Governmental Entities”) required for the consummation of the
Purchase shall have been obtained or made in form and substance reasonably
satisfactory to each party and shall be in full force and effect and all waiting
periods required by United States and other applicable law, if any, shall have
expired and (ii) no provision of any applicable United States or other law and
no judgment, injunction, order or decree of any Governmental Entity shall
prohibit the purchase and sale of the Preferred Shares as contemplated by this
Agreement;
 
(b)           (i) the representations and warranties of the Company set forth in
(A) Sections 2.7 and 2.26 shall be true and correct in all respects as though
made on and as of the Closing Date; (B) Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6,
2.19, 2.22, 2.23, 2.24 and 2.25 shall be true and correct in all material
respects as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date); and (C) Sections 2.8 through 2.18 and Sections
2.20 through 2.21 (disregarding all qualifications or limitations set forth in
such representations and warranties as to “materiality”, “Company Material
Adverse Effect” and words of similar import) shall be true and correct as though
made on and as of the Closing Date (other than representations and warranties
that by their terms speak as of another date, which representations and
warranties shall be true and correct as of such other date), except to the
extent that the failure of such representations and warranties referred to in
this Section 1.3(b)(i)(C) to be so true and correct, individually or in the
aggregate, does not have and would not reasonably be expected to have a Company
Material Adverse Effect; and (ii) the Company shall have performed in all
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing;
 
(c)           the Company shall have delivered to Treasury a certificate signed
on behalf of the Company by an Executive Officer certifying to the effect that
the conditions set forth in Section 1.3(b) have been satisfied, in substantially
the form of Annex G;
 
(d)           the Company shall have duly adopted and filed with the Secretary
of State of its jurisdiction of organization or other applicable Governmental
Entity an amendment to its certificate or articles of incorporation, articles of
association, or similar organizational document (“Charter”) in substantially the
form of Annex F (the “Certificate of Designation”) and the Company shall have
delivered to Treasury a copy of the filed Certificate of Designation with
appropriate evidence from the Secretary of State or other applicable
Governmental Entity that the filing has been accepted, or if a filed copy is
unavailable, a certificate signed on behalf of the Company by an Executive
Officer certifying to the effect that the filing of the Certificate of
Designation has been accepted, in substantially the form attached hereto as
Annex F;
 
(e)           the Company shall have delivered to Treasury true, complete and
correct certified copies of the Charter and bylaws of the Company;
 
(f)           the Company shall have delivered to Treasury a written opinion
from counsel to the Company (which may be internal counsel), addressed to
Treasury and dated as of the Closing Date, in substantially the form of Annex J;
 
(g)           the Company shall have delivered certificates in proper form or,
with the prior consent of Treasury, evidence of shares in book-entry form,
evidencing the Preferred Shares to Treasury or its designee(s);
 
(h)           the Company shall have delivered to Treasury a copy of the
Disclosure Schedule on or prior to the Signing Date and, to the extent that any
information set forth on the Disclosure Schedule needs to be updated or
supplemented to make it true, complete and correct as of the Closing Date, (i)
the Company shall have delivered to Treasury an update to the Disclosure
Schedule (the “Disclosure Update”), setting forth any information necessary to
make the Disclosure Schedule true, correct and complete as of the Closing Date
and (ii) Treasury, in its sole discretion, shall have approved the Disclosure
Update, provided, however, that the delivery and acceptance of the Disclosure
Update shall not limit or affect any rights of or remedies available to
Treasury;
 
(i)           the Company shall have delivered to Treasury on or prior to the
Signing Date each of the consolidated financial statements of the Company and
its consolidated subsidiaries for each of the last three completed fiscal years
of the Company (which shall be audited to the extent audited financial
statements are available prior to the Signing Date) (together with the Call
Reports filed by the Company or the IDI Subsidiary(ies) for each completed
quarterly period since the last completed fiscal year, the “Company Financial
Statements”);
 
(j)           the Company shall have delivered to Treasury, not later than five
(5) business days prior to the Closing Date, a certificate (the “Initial
Supplemental Report”) in substantially the form attached hereto as Annex H
setting forth a complete and accurate statement of loans held by the Company (or
if the Company is a Bank Holding Company or a Savings and Loan Holding Company,
by the IDI Subsidiary(ies)) in each of the categories described therein, for the
time periods specified therein, (A) including a signed certification of the
Chief Executive Officer, the Chief Financial Officer and all directors or
trustees of the Company or the IDI Subsidiary(ies) who attested to the Call
Reports for the quarters covered by such certificate, that such certificate (x)
has been prepared in conformance with the instructions issued by Treasury and
(y) is true and correct to the best of their knowledge and belief; and (B)
completed for the last full calendar quarter prior to the Closing Date and the
four (4) quarters ended September 30, 2009, December 31, 2009, March 31, 2010
and June 30, 2010;
 
(k)           prior to the Signing Date, the Company shall have delivered to
Treasury, the Appropriate Federal Banking Agency and, if the Company is a
State-chartered bank, the Appropriate State Banking Agency, a small business
lending plan describing how the Company’s business strategy and operating goals
will allow it to address the needs of small businesses in the area it serves, as
well as a plan to provide linguistically and culturally appropriate outreach,
where appropriate; and
 
(l)           if the Company is Matching Private Investment-Supported, on or
after September 27, 2010 the Company or an Affiliate of the Company acceptable
to Treasury shall (i) have received equity capital (“Matching Private
Investment”) from one or more non-governmental investors (“Matching Private
Investors”) (A) in an amount equal to or greater than the Aggregate Dollar
Amount of Matching Private Investment Required set forth on Annex A (net of all
dividends paid with respect to, and all repurchases and redemptions of, the
Company’s equity securities), (B) that is subordinate in right of payment of
dividends, liquidation preference and redemption rights to the Preferred Shares
and (C) that is acceptable in form and substance to Treasury, in its sole
discretion and (ii) have satisfied the following requirements reasonably in
advance of the Closing Date: (A) delivery of copies of the definitive
documentation for the Matching Private Investment to Treasury, (B) delivery of
the organizational charts of such non-governmental investors to Treasury, each
certified by the applicable non-governmental investor and demonstrating that
such non-governmental investor is not an Affiliate of the Company, (C) delivery
of any other documents or information as Treasury may reasonably request, in its
sole discretion and (D) any other terms and conditions imposed by Treasury or
the Appropriate Federal Banking Agency, in their sole discretion.




ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants to Treasury that as of the Signing Date and
as of the Closing Date (or such other date specified herein):
 
2.1           Organization, Authority and Significant Subsidiaries.  The Company
has been duly incorporated and is validly existing and in good standing under
the laws of its jurisdiction of organization, with the necessary power and
authority to own, operate and lease its properties and conduct its business as
it is being currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that would be
considered a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Securities Act of 1933 (the “Securities Act”), has been
duly organized and is validly existing in good standing under the laws of its
jurisdiction of organization.  The Charter and bylaws of the Company, copies of
which have been provided to Treasury prior to the Signing Date, are true,
complete and correct copies of such documents as in full force and effect as of
the Signing Date and as of the Closing Date.
 
2.2           Capitalization.  The outstanding shares of capital stock of the
Company have been duly authorized and are validly issued and outstanding, fully
paid and nonassessable, and subject to no preemptive or similar rights (and were
not issued in violation of any preemptive rights). As of the Signing Date, the
Company does not have outstanding any securities or other obligations providing
the holder the right to acquire its common stock (“Common Stock”) or other
capital stock that is not reserved for issuance as specified in Part 2.2 of the
Disclosure Schedule, and the Company has not made any other commitment to
authorize, issue or sell any Common Stock or other capital stock.  Since the
last day of the fiscal period covered by the last Call Report filed by the
Company or the IDI Subsidiary(ies) prior to the Application Date (the
“Capitalization Date”), the Company has not (a) declared, and has no present
intention of declaring, any dividends on its Common Stock in a per-share amount
greater than the per-share amount of declared dividends that are reflected in
such Call Report; (b) declared, and has no present intention of declaring
(except as contemplated by the Certificate of Designation) any dividends on any
of its preferred stock in a per-share amount greater than the per-share amount
of declared dividends that are reflected in such Call Report; or (c) issued any
shares of Common Stock or other capital stock, other than (i) shares issued upon
the exercise of stock options or delivered under other equity-based awards or
other convertible securities or warrants which were issued and outstanding on
the Capitalization Date and disclosed in Part 2.2 of the Disclosure Schedule,
(ii) shares disclosed in Part 2.2 of the Disclosure Schedule, and (iii) if the
Company is Matching Private Investment-Supported, shares or other capital stock
representing Matching Private Investment disclosed in the “Matching Private
Investment” section of Annex A.  Except as disclosed in Part 2.2 of the
Disclosure Schedule, the Company has no agreements providing for the accelerated
exercise, settlement or exchange of any capital stock of the Company for Common
Stock.  Each holder of 5% or more of any class of capital stock of the Company
and such holder’s primary address are set forth in Part 2.2 of the Disclosure
Schedule.  The Company has received a representation from each Matching Private
Investor that such Matching Private Investor has not received or applied for any
investment from the SBLF, and the Company has no reason to believe that any such
representation is inaccurate.  If the Company is a Bank Holding Company or a
Savings and Loan Holding Company, (x) the percentage of each IDI Subsidiary’s
issued and outstanding capital stock that is owned by the Company is set forth
on Part 2.2 of the Disclosure Schedule; and (y) all shares of issued and
outstanding capital stock of the IDI Subsidiary(ies) owned by the Company are
free and clear of all liens, security interests, charges or encumbrances.  Since
the Application Date, there has been no change in the organizational hierarchy
information regarding the Company that was available on the Application Date
from the National Information Center of the Federal Reserve System.
 
2.3           Preferred Shares.  The Preferred Shares have been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, such
Preferred Shares will be duly and validly issued and fully paid and
non-assessable, will not be issued in violation of any preemptive rights, and
will rank pari passu with or senior to all other series or classes of preferred
stock, whether or not designated, issued or outstanding, with respect to the
payment of dividends and the distribution of assets in the event of any
dissolution, liquidation or winding up of the Company.
 
2.4           Compliance With Identity Verification Requirements. The Company
and the Company Subsidiaries (to the extent such regulations are applicable to
the Company Subsidiaries) are in compliance with the requirements of Section
1020.220 of title 31, Code of Federal Regulations.
 
2.5           Authorization, Enforceability.
 
(a)           The Company has the corporate power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder (which
includes the issuance of the Preferred Shares).  The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and its stockholders, and no further
approval or authorization is required on the part of the Company.  This
Agreement is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, subject to any limitations of
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity (“Bankruptcy Exceptions”).
 
(b)           The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby and
compliance by the Company with the provisions hereof, will not (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any subsidiary of the
Company (each subsidiary, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”) under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Subsidiary is a party or by which it or any Company
Subsidiary may be bound, or to which the Company or any Company Subsidiary or
any of the properties or assets of the Company or any Company Subsidiary may be
subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets except, in the case of clauses (i)(B) and (ii), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
(c)           Other than the filing of the Certificate of Designation with the
Secretary of State of its jurisdiction of organization or other applicable
Governmental Entity, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such as have been made or obtained,
no notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Company in connection with the consummation by the Company of the Purchase
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
2.6           Anti-takeover Provisions and Rights Plan.  The Board of Directors
of the Company (the “Board of Directors”) has taken all necessary action to
ensure that the transactions contemplated by this Agreement and the consummation
of the transactions contemplated hereby will be exempt from any anti-takeover or
similar provisions of the Company’s Charter and bylaws, and any other provisions
of any applicable “moratorium”, “control share”, “fair price”, “interested
stockholder” or other anti-takeover laws and regulations of any jurisdiction.
 
2.7           No Company Material Adverse Effect.  Since the last day of the
fiscal period covered by the last Call Report filed by the Company or the IDI
Subsidiary(ies) prior to the Application Date, no fact, circumstance, event,
change, occurrence, condition or development has occurred that, individually or
in the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect.
 
2.8           Company Financial Statements.  The Company Financial Statements
present fairly in all material respects the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates indicated therein
and the consolidated results of their operations for the periods specified
therein; and except as stated therein, such financial statements (a) were
prepared in conformity with GAAP applied on a consistent basis (except as may be
noted therein) and (b) have been prepared from, and are in accordance with, the
books and records of the Company and the Company Subsidiaries.
 
2.9           Reports.
 
(a)           Since December 31, 2007, the Company and each Company Subsidiary
has filed all reports, registrations, documents, filings, statements and
submissions, together with any amendments thereto, that it was required to file
with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and has paid all fees and assessments due and payable in connection
therewith, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.  As of their
respective dates of filing, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities.
 
(b)           The records, systems, controls, data and information of the
Company and the Company Subsidiaries are recorded, stored, maintained and
operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the exclusive ownership and
direct control of the Company or the Company Subsidiaries or their accountants
(including all means of access thereto and therefrom), except for any
non-exclusive ownership and non-direct control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 2.9(b).  The Company (i) has
implemented and maintains adequate disclosure controls and procedures to ensure
that material information relating to the Company, including the consolidated
Company Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (ii) has
disclosed, based on its most recent evaluation prior to the Signing Date, to the
Company’s outside auditors and the audit committee of the Board of Directors (A)
any significant deficiencies and material weaknesses in the design or operation
of internal controls that are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.
 
2.10           No Undisclosed Liabilities.  Neither the Company nor any of the
Company Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected in the
Company Financial Statements to the extent required to be so reflected and, if
applicable, reserved against in accordance with GAAP applied on a consistent
basis, except for (a) liabilities that have arisen since the last fiscal year
end in the ordinary and usual course of business and consistent with past
practice and (b) liabilities that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect.
 
2.11           Offering of Securities.  Neither the Company nor any person
acting on its behalf has taken any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the Preferred Shares
under the Securities Act, and the rules and regulations of the Securities and
Exchange Commission (the “SEC”) promulgated thereunder), which might subject the
offering, issuance or sale of any of the Preferred Shares to Treasury pursuant
to this Agreement to the registration requirements of the Securities Act.
 
2.12           Litigation and Other Proceedings.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, there is no (a) pending or, to the knowledge of the
Company, threatened, claim, action, suit, investigation or proceeding, against
the Company or any Company Subsidiary or to which any of their assets are
subject nor is the Company or any Company Subsidiary subject to any order,
judgment or decree or (b) unresolved violation, criticism or exception by any
Governmental Entity with respect to any report or relating to any examinations
or inspections of the Company or any Company Subsidiaries.  There is no claim,
action, suit, investigation or proceeding pending or, to the Company’s
knowledge, threatened against any institution-affiliated party (as defined in 12
U.S.C. §1813(u)) of the Company or any of the IDI Subsidiaries that, if
determined or resolved in a manner adverse to such institution-affiliated party,
could result in such institution-affiliated party being prohibited from
participation in the conduct of the affairs of any financial institution or
holding company of any financial institution and, to the Company’s knowledge,
there are no facts or circumstances could reasonably be expected to provide a
basis for any such claim, action, suit, investigation or proceeding.
 
2.13           Compliance with Laws.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
the Company and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary.  Except as set forth in Part 2.13 of the
Disclosure Schedule, the Company and the Company Subsidiaries have complied in
all respects and are not in default or violation of, and none of them is, to the
knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, have been threatened to be charged with or given
notice of any violation of, any applicable domestic (federal, state or local) or
foreign law, statute, ordinance, license, rule, regulation, policy or guideline,
order, demand, writ, injunction, decree or judgment of any Governmental Entity,
other than such noncompliance, defaults or violations that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  Except for statutory or regulatory restrictions of
general application, no Governmental Entity has placed any restriction on the
business or properties of the Company or any Company Subsidiary that would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
 
2.14           Employee Benefit Matters.  Except as would not reasonably be
expected to have, either individually or in the aggregate, a Company Material
Adverse Effect: (a) each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) providing benefits to any current or former employee, officer or
director of the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) that is sponsored, maintained or contributed to by the Company or any
member of its Controlled Group and for which the Company or any member of its
Controlled Group would have any liability, whether actual or contingent (each, a
“Plan”) has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations, including ERISA
and the Code; (b) with respect to each Plan subject to Title IV of ERISA
(including, for purposes of this clause (b), any plan subject to Title IV of
ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including any Plan that is a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (c) each Plan that is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service with respect to its
qualified status that has not been revoked, or such a determination letter has
been timely applied for but not received by the Signing Date, and nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss, revocation or denial of such qualified status or
favorable determination letter.
 
2.15           Taxes.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (a) the
Company and the Company Subsidiaries have filed all federal, state, local and
foreign income and franchise Tax returns (together with any schedules and
attached thereto) required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon, (b) all such Tax
returns (together with any schedules and attached thereto) are true, complete
and correct in all material respects and were prepared in compliance with all
applicable laws and (c) no Tax deficiency has been determined adversely to the
Company or any of the Company Subsidiaries, nor does the Company have any
knowledge of any Tax deficiencies.
 
2.16           Properties and Leases.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
the Company and the Company Subsidiaries have good and marketable title to all
real properties and all other properties and assets owned by them, in each case
free from liens (including, without limitation, liens for Taxes), encumbrances,
claims and defects that would affect the value thereof or interfere with the use
made or to be made thereof by them.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries hold all leased real or personal property
under valid and enforceable leases with no exceptions that would interfere with
the use made or to be made thereof by them.
 
2.17           Environmental Liability.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect:
 
(a)           there is no legal, administrative, or other proceeding, claim or
action of any nature seeking to impose, or that would reasonably be expected to
result in the imposition of, on the Company or any Company Subsidiary, any
liability relating to the release of hazardous substances as defined under any
local, state or federal environmental statute, regulation or ordinance,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, pending or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary;
 
(b)           to the Company’s knowledge, there is no reasonable basis for any
such proceeding, claim or action; and
 
(c)           neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.
 
2.18           Risk Management Instruments.  Except as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, all derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or its or their customers,
were entered into (i) only in the ordinary course of business, (ii) in
accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions.  Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.
 
2.19           Agreements with Regulatory Agencies.  Except as set forth in Part
2.19 of the Disclosure Schedule, neither the Company nor any Company Subsidiary
is subject to any cease-and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2007, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts the conduct of its business or that
in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies or procedures, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Company Subsidiary been
advised since December 31, 2007, by any such Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such Regulatory
Agreement.  The Company and each Company Subsidiary is in compliance with each
Regulatory Agreement to which it is party or subject, and neither the Company
nor any Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance with any such Regulatory Agreement.
 
2.20           Insurance.  The Company and the Company Subsidiaries are insured
with reputable insurers against such risks and in such amounts as the management
of the Company reasonably has determined to be prudent and consistent with
industry practice.  The Company and the Company Subsidiaries are in material
compliance with their insurance policies and are not in default under any of the
material terms thereof, each such policy is outstanding and in full force and
effect, all premiums and other payments due under any material policy have been
paid, and all claims thereunder have been filed in due and timely fashion,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.
 
2.21           Intellectual Property.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any of the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since December 31,
2007, alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.
 
2.22           Brokers and Finders.  Treasury has no liability for any amounts
that any broker, finder or investment banker is entitled to for any financial
advisory, brokerage, finder’s or other fee or commission in connection with this
Agreement or the transactions contemplated hereby based upon arrangements made
by or on behalf of the Company or any Company Subsidiary.
 
2.23           Disclosure Schedule.  The Company has delivered the Disclosure
Schedule and, if applicable, the Disclosure Update to Treasury and the
information contained in the Disclosure Schedule, as modified by the information
contained in the Disclosure Update, if applicable, is true, complete and
correct.
 
2.24           Previously Acquired Preferred Shares.  If Treasury holds
Previously Acquired Preferred Shares:
 
(a)           The Company has not breached any representation, warranty or
covenant set forth in the Original Letter Agreement or any of the other
documents governing the Previously Acquired Preferred Stock.
 
(b)           The Company has paid to Treasury: (i) if the Previously Acquired
Preferred Stock is cumulative, all accrued and unpaid dividends and/or interest
then due on the Previously Acquired Preferred Stock; or (ii) if the Previously
Acquired Preferred Stock is non-cumulative, all unpaid dividends and/or interest
due on the Previously Acquired Preferred Shares for the fiscal quarter prior to
the Closing Date plus the accrued and unpaid dividends and/or interest due on
the Previously Acquired Preferred Shares as of the Closing Date for the fiscal
quarter in which the Closing shall occur.
 
2.25           Related Party Transactions.  Neither the Company nor any Company
Subsidiary has made any extension of credit to any director or Executive Officer
of the Company or any Company Subsidiary, any holder of 5% or more of the
Company’s issued and outstanding capital stock, or any of their respective
spouses or children or to any Affiliate of any of the foregoing (each, a
“Related Party”), other than in compliance with 12 C.F.R Part 215 (Regulation
O).  Except as set forth in Part 2.25 of the Disclosure Schedule, to the
Company’s knowledge, no Related Party has any (i) material commercial,
industrial, banking, consulting, legal, accounting, charitable or familial
relationship with any vendor or material customer of the Company or any Company
Subsidiary that is not on arms-length terms, or (ii) direct or indirect
ownership interest in any person or entity with which the Company or any Company
Subsidiary has a material business relationship that is not on arms-length terms
(not including Publicly-traded entities in which such person owns less than two
percent (2%) of the outstanding capital stock).
 
2.26           Ability to Pay Dividends.  The Company has all permits, licenses,
franchises, authorizations, orders and approvals of, and has made all filings,
applications and registrations with, Governmental Entities and third parties
that are required in order to permit the Company to declare and pay dividends on
the Preferred Shares on the Dividend Payment Dates set forth in the Certificate
of Designation.




ARTICLE III
COVENANTS
 
3.1           Affirmative Covenants.  The Company hereby covenants and agrees
with Treasury that:
 
(a)           Commercially Reasonable Efforts.  Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Purchase as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.
 
(b)           Certain Notifications Until Closing.  From the Signing Date until
the Closing, the Company shall promptly notify Treasury of (i) any fact, event
or circumstance of which it is aware and which would reasonably be expected to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect;
provided, however, that delivery of any notice pursuant to this Section 3.1(b)
shall not limit or affect any rights of or remedies available to Treasury.
 
(c)           Access, Information and Confidentiality.
 
(i)           From the Signing Date until the date on which all of the Preferred
Shares have been redeemed in whole, the Company will permit, and shall cause
each of the Company’s Subsidiaries to permit, Treasury, the Oversight Officials
and their respective agents, consultants, contractors and advisors to (x)
examine any books, papers, records, Tax returns (including all schedules
attached thereto), data and other information; (y) make copies thereof; and (z)
discuss the affairs, finances and accounts of the Company and the Company
Subsidiaries with the personnel of the Company and the Company Subsidiaries, all
upon reasonable notice; provided, that:
 
 
(A)
any examinations and discussions pursuant to this Section 3.1(c)(i) shall be
conducted during normal business hours and in such manner as not to interfere
unreasonably with the conduct of the business of the Company;

 
 
(B)
neither the Company nor any Company Subsidiary shall be required by this Section
3.1(c)(i) to disclose any information to the extent (x) prohibited by applicable
law or regulation, or (y) that such disclosure would reasonably be expected to
cause a violation of any agreement to which the Company or any Company
Subsidiary is a party or would cause a risk of a loss of privilege to the
Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause (B)
apply);

 
 
(C)
the obligations of the Company and the Company Subsidiaries to disclose
information pursuant to this Section 3.1(c)(i) to any Oversight Official or any
agent, consultant, contractor and advisor thereof, such Oversight Official shall
have agreed, with respect to documents obtained under this Section 3.1(c)(i), to
follow applicable law and regulation (and the applicable customary policies and
procedures) regarding the dissemination of confidential materials, including
redacting confidential information from the public version of its reports and
soliciting input from the Company as to information that should be afforded
confidentiality, as appropriate; and

 
 
(D)
for avoidance of doubt, such examinations and discussions may, at Treasury’s
option, be conducted on site at any office of the Company or any Company
Subsidiary.

 
(ii)           From the Signing Date until the date on which all of the
Preferred Shares have been redeemed in whole, the Company will deliver, or will
cause to be delivered, to Treasury:
 
 
(A)
as soon as available after the end of each fiscal year of the Company, and in
any event within 90 days thereafter, a consolidated balance sheet of the Company
as of the end of such fiscal year, and consolidated statements of income,
retained earnings and cash flows of the Company for such year, in each case
prepared in accordance with GAAP applied on a consistent basis and setting forth
in each case in comparative form the figures for the previous fiscal year of the
Company and which shall be audited to the extent audited financial statements
are available;

 
 
(B)
as soon as available after the end of the first, second and third quarterly
periods in each fiscal year of the Company, a copy of any quarterly reports
provided to other stockholders of the Company or Company management by the
Company;

 
 
(C)
as soon as available after the Company receives any assessment of the Company’s
internal controls, a copy of such assessment (other than assessments provided by
the Appropriate Federal Banking Agency or the Appropriate State Banking Agency
that the Company is prohibited by applicable law or regulation from disclosing
to Treasury);

 
 
(D)
annually on a date specified by Treasury, a completed survey, in a form
specified by Treasury, providing, among other things, a description of how the
Company has utilized the funds the Company received hereunder in connection with
the sale of the Preferred Shares and the effects of such funds on the operations
and status of the Company;

 
 
(E)
as soon as such items become effective, any amendments to the Charter, bylaws or
other organizational documents of the Company; and

 
 
(F)
at the same time as such items are sent to any stockholders of the Company,
copies of any information or documents sent by the Company to its stockholders.

 
(iii)           Treasury will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors and
advisors and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (A) previously known by such party on a non-confidential
basis, (B) in the public domain through no fault of such party or (C) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent Treasury from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process.  Treasury understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.
 
(iv)           Treasury’s information rights pursuant to Section 3.1(c)(ii)(A),
(B), (C), (E) and (F) and Treasury’s right to receive certifications from the
Company pursuant to Section 3.1(d) may be assigned by Treasury to a transferee
or assignee of the Preferred Shares with a liquidation preference of no less
than an amount equal to 2% of the initial aggregate liquidation preference of
the Preferred Shares.
 
(v)           Nothing in this Section shall be construed to limit the authority
that any Oversight Official or any other applicable regulatory authority has
under law.
 
(vi)           The Company shall provide to Treasury all such information as
Treasury may request from time to time for the purpose of carrying out the study
required by Section 4112 of the SBJA.
 
 (d)           Quarterly Supplemental Reports and Annual Certifications.
 
(i)           Concurrently with the submission of Call Reports by the Company or
the IDI Subsidiary(ies) (as the case may be) for each quarter ending after the
Closing Date, the Company shall deliver to Treasury a certificate in
substantially the form attached hereto as Annex H setting forth a complete and
accurate statement of loans held by the Company in each of the categories
described therein, for the time periods specified therein, (A) including a
signed certification of the Chief Executive Officer, the Chief Financial Officer
and all directors or trustees of the Company or the IDI Subsidiary(ies) who
attested to the Call Report for the quarter covered by such certificate, that
such certificate (x) has been prepared in conformance with the instructions
issued by Treasury and (y) is true and correct to the best of their knowledge
and belief; (B) completed for such quarter (each, a “Quarterly Supplemental
Report”).
 
(ii)           Within ninety (90) days after the end of each fiscal year of the
Company during which the Initial Supplemental Report is submitted pursuant to
Section 1.3(j) or the first ten (10) Quarterly Supplemental Reports are
submitted pursuant to Section 3.1(d)(i), the Company shall deliver to Treasury a
certification from the Company’s independent auditors that the Initial
Supplemental Report and/or Quarterly Supplemental Reports during such fiscal
year are complete and accurate with respect to accounting matters, including
policies and procedures and controls over such.
 
(iii)           Until the date on which the Preferred Shares are redeemed
pursuant to Section 5 of the Certificate of Designation, within ninety (90) days
after the end of each fiscal year of the Company, the Company shall deliver to
Treasury a certificate in substantially the form attached hereto as Annex I,
signed on behalf of the Company by an Executive Officer.
 
(iv)           If any Initial Supplemental Report or Quarterly Supplemental
Report is inaccurate, Treasury shall be entitled to recover from the Company,
upon demand, the amount of any difference between (x) the amount of the dividend
payment(s) actually made to Treasury based on such inaccurate report and (y) the
correct amount of the dividend payment(s) that should have been made, but for
such inaccuracy.  The Company shall provide Treasury with a written description
of any such inaccuracy within three (3) business days after the Company’s
discovery thereof.
 
(v)           Treasury shall have the right from time to time to modify Annex
H,  by posting an amended and restated version of Annex H on Treasury’s web
site, to conform Annex H to (A) reflect changes in GAAP, (B) reflect changes in
the form or content of, or definitions used in, Call Reports, or (C) to make
clarifications and/or technical corrections as Treasury determines to be
reasonably necessary.  Notwithstanding anything herein to the contrary, upon
posting by Treasury on its web site, Annex H shall be deemed to be amended and
restated as so posted, without the need for any further act on the part of any
person or entity.  If any such modification includes a change to the caption or
number of any line item of Annex H, any reference herein to such line item shall
thereafter be a reference to such re-captioned or re-numbered line item.
 
(e)           Bank and Thrift Holding Company Status.  If the Company is a Bank
Holding Company or a Savings and Loan Holding Company on the Signing Date, then
the Company shall maintain status as a Bank Holding Company or Savings and Loan
Holding Company for as long as Treasury owns any Preferred Shares.  The Company
shall redeem all Preferred Shares held by Treasury prior to terminating its
status as a Bank Holding Company or Savings and Loan Holding Company.
 
(f)           Predominantly Financial.  For as long as Treasury owns any
Preferred Shares, the Company, to the extent it is not itself an insured
depository institution, agrees to remain predominantly engaged in financial
activities.  A company is predominantly engaged in financial activities if the
annual gross revenues derived by the company and all subsidiaries of the company
(excluding revenues derived from subsidiary depository institutions), on a
consolidated basis, from engaging in activities that are financial in nature or
are incidental to a financial activity under subsection (k) of Section 4 of the
Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)) represent at least 85
percent of the consolidated annual gross revenues of the company.
 
(g)           Capital Covenant.  From the Signing Date until the date on which
all of the Preferred Shares have been redeemed in whole, the Company and the
Company Subsidiaries shall maintain such capital as may be necessary to meet the
minimum capital requirements of the Appropriate Federal Banking Agency, as in
effect from time to time.
 
(h)           Reporting Requirements.  Prior to the date on which all of the
Preferred Shares have been redeemed in whole, the Company covenants and agrees
that, at all times on or after the Closing Date, (i) to the extent it is subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, it
shall comply with the terms and conditions set forth in Annex E or (ii) as soon
as practicable after the date that the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, it shall comply with
the terms and conditions set forth in Annex E.
 
(i)           Transfer of Proceeds to Depository Institutions.  If the Company
is a Bank Holding Company or a Savings and Loan Holding Company, the Company
shall immediately transfer to the IDI Subsidiaries, as equity capital
contributions (in a manner that will cause such equity capital contributions to
qualify for inclusion in the Tier 1 capital of the IDI Subsidiaries), not less
than ninety percent (90%) of the proceeds it receives in connection with the
sale of Preferred Shares; provided, however, that:
 
(A)           no IDI Subsidiary shall receive any amount pursuant to this
Section 3.1(i) in excess of (A) three percent (3%) of the insured depository
institution’s Total Risk-Weighted Assets as reported in its Call Report filed
immediately prior to the Application Date, if the insured depository institution
has Total Assets of more than $1,000,000,000 and less than $10,000,000,000 as of
December 31, 2009 or (B) five percent (5%) of the IDI Subsidiary’s Total
Risk-Weighted Assets as reported in its Call Report filed immediately prior to
the Application Date, if the IDI Subsidiary has Total Assets of $1,000,000,000
or less as of December 31, 2009; and
 
(B)           if Treasury held any Previously Acquired Preferred Shares
immediately prior to the Closing Date, the amount required to be transferred
pursuant this Section 3.1(i) shall be ninety percent (90%) of the difference
obtained by subtracting the Repayment Amount from the Purchase Price (unless the
Purchase Price is less than the Repayment Amount, in which case no amount shall
be required to be transferred pursuant to this Section 3.1(i)).
 
(j)           Outreach to Minorities, Women and Veterans.  The Company shall
comply with Section 4103(d)(8) of the SBJA.
 
(k)           Certification Related to Sex Offender Registration and
Notification Act.  The Company shall obtain from any business to which it makes
a loan that is funded in whole or in part using funds from the Purchase Price a
written certification that no principal of such business has been convicted of a
sex offense against a minor (as such terms are defined in section 111 of the Sex
Offender Registration and Notification Act, 42 U.S.C. §16911).  The Company
shall retain all such certifications in accordance with standard recordkeeping
practices established by the Appropriate Federal Banking Agency.
 
3.2           Negative Covenants.  The Company hereby covenants and agrees with
Treasury that:
 
(a)           Certain Transactions.
 
(i)           The Company shall not merge or consolidate with, or sell, transfer
or lease all or substantially all of its property or assets to, any other party
unless the successor, transferee or lessee party (or its ultimate parent
entity), as the case may be (if not the Company), expressly assumes the due and
punctual performance and observance of each and every covenant, agreement and
condition of this Agreement to be performed and observed by the Company.
 
(ii)           Without the prior written consent of Treasury, until such time as
Treasury shall cease to own any Preferred Shares, the Company shall not permit
any of its “significant subsidiaries” (as such term is defined in Rule 12b-2
promulgated under the Exchange Act) to (A) engage in any merger, consolidation,
statutory share exchange or similar transaction following the consummation of
which such significant subsidiary is not wholly-owned by the Company, (B)
dissolve or sell all or substantially all of its assets or property other than
in connection with an internal reorganization or consolidation involving
wholly-owned subsidiaries of the Company or (C) issue or sell any shares of its
capital stock or any securities convertible or exercisable for any such shares,
other than issuances or sales in connection with an internal reorganization or
consolidation involving wholly-owned subsidiaries of the Company.
 
(b)           Restriction on Dividends and Repurchases.  The Company covenants
and agrees that it shall not violate any of the restrictions on dividends,
distributions, redemptions, repurchases, acquisitions and related actions set
forth in the Certificate of Designation, which are incorporated by reference
herein as if set forth in full.
 
(c)           Related Party Transactions.  Until such time as Treasury ceases to
own any debt or equity securities of the Company, including the Preferred
Shares, the Company and the Company Subsidiaries shall not enter into
transactions with Affiliates or related persons (within the meaning of Item 404
under the SEC’s Regulation S-K) unless (A) such transactions are on terms no
less favorable to the Company and the Company Subsidiaries than could be
obtained from an unaffiliated third party, and (B) have been approved by the
audit committee of the Board of Directors or comparable body of independent
directors of the Company, or if there are no independent directors, the Board of
Directors, provided that the Board of Directors shall maintain written
documentation which supports its determination that the transaction meets the
requirements of clause (A) of this Section 3.2(c).


ARTICLE IV
ADDITIONAL AGREEMENTS
 
4.1           Purchase for Investment.  Treasury acknowledges that the Preferred
Shares have not been registered under the Securities Act or under any state
securities laws. Treasury (a) is acquiring the Preferred Shares pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute them to any person in violation of the
Securities Act or any applicable U.S. state securities laws, (b) will not sell
or otherwise dispose of any of the Preferred Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any applicable U.S. state securities laws, and (c) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of the Purchase and of
making an informed investment decision.
 
4.2           Legends.  (a)  Treasury agrees that all certificates or other
instruments representing the Preferred Shares will bear a legend substantially
to the following effect:
 
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER
(THE “144A EXEMPTION”).  IF ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS
INSTRUMENT IS ADVISED BY THE TRANSFEROR THAT SUCH TRANSFEROR IS RELYING ON THE
144A EXEMPTION, SUCH TRANSFEREE BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL OR OTHERWISE TRANSFER
THE SECURITIES REPRESENTED BY THIS INSTRUMENT EXCEPT (A) PURSUANT TO A
REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR
SO LONG AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT
WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED BY THIS INSTRUMENT
ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
 
THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND TREASURY, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”
 
(b)           In the event that any Preferred Shares (i) become registered under
the Securities Act or (ii) are eligible to be transferred without restriction in
accordance with Rule 144 or another exemption from registration under the
Securities Act (other than Rule 144A), the Company shall issue new certificates
or other instruments representing such Preferred Shares, which shall not contain
the applicable legends in Section 4.2(a); provided that Treasury surrenders to
the Company the previously issued certificates or other instruments.
 
4.3           Transfer of Preferred Shares.  Subject to compliance with
applicable securities laws, Treasury shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Preferred
Shares at any time, and the Company shall take all steps as may be reasonably
requested by Treasury to facilitate the Transfer of the Preferred Shares,
including without limitation, as set forth in Section 4.4, provided that
Treasury shall not Transfer any Preferred Shares if such transfer would require
the Company to be subject to the periodic reporting requirements of Section 13
or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and the
Company was not already subject to such requirements.  In furtherance of the
foregoing, the Company shall provide reasonable cooperation to facilitate any
Transfers of the Preferred Shares, including, as is reasonable under the
circumstances, by furnishing such information concerning the Company and its
business as a proposed transferee may reasonably request and making management
of the Company reasonably available to respond to questions of a proposed
transferee in accordance with customary practice, subject in all cases to the
proposed transferee agreeing to a customary confidentiality agreement.
 
4.4           Rule 144; Rule 144A; 4(1½) Transactions. (a)  At all times after
the Signing Date, the Company covenants that (1) it will, upon the request of
Treasury or any subsequent holders of the Preferred Shares (“Holders”), use its
reasonable best efforts to (x), to the extent any Holder is relying on Rule 144
under the Securities Act to sell any of the Preferred Shares, make “current
public information” available, as provided in Section (c)(1) of Rule 144 (if the
Company is a “Reporting Issuer” within the meaning of Rule 144) or in Section
(c)(2) of Rule 144 (if the Company is a “Non-Reporting Issuer” within the
meaning of Rule 144), in either case for such time period as necessary to permit
sales pursuant to Rule 144, (y), to the extent any Holder is relying on the
so-called “Section 4(1½)” exemption to sell any of its Preferred Shares, prepare
and provide to such Holder such information, including the preparation of
private offering memoranda or circulars or financial information, as the Holder
may reasonably request to enable the sale of the Preferred Shares pursuant to
such exemption, or (z) to the extent any Holder is relying on Rule 144A under
the Securities Act to sell any of its Preferred Shares, prepare and provide to
such Holder the information required pursuant to Rule 144A(d)(4), and (2) it
will take such further action as any Holder may reasonably request from time to
time to enable such Holder to sell Preferred Shares without registration under
the Securities Act within the limitations of the exemptions provided by (i) the
provisions of the Securities Act or any interpretations thereof or related
thereto by the SEC, including transactions based on the so-called “Section
4(1½)” and other similar transactions, (ii) Rule 144 or 144A under the
Securities Act, as such rules may be amended from time to time, or (iii) any
similar rule or regulation hereafter adopted by the SEC; provided that the
Company shall not be required to take any action described in this Section
4.4(a) that would cause the Company to become subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act if the Company was not
subject to such requirements prior to taking such action.  Upon the request of
any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.
 
(b)           The Company agrees to indemnify Treasury, Treasury’s officials,
officers, employees, agents, representatives and Affiliates, and each person, if
any, that controls Treasury within the meaning of the Securities Act (each, an
“Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any document or report provided by the Company
pursuant to this Section 4.4 or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(c)           If the indemnification provided for in Section 4.4(b) is
unavailable to an Indemnitee with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the Indemnitee harmless as contemplated therein, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations.  The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and Treasury agree that it would not be just and equitable if
contribution pursuant to this Section 4.4(c) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.4(b).  No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
 
4.5           Depositary Shares.  Upon request by Treasury at any time following
the Closing Date, the Company shall promptly enter into a depositary
arrangement, pursuant to customary agreements reasonably satisfactory to
Treasury and with a depositary reasonably acceptable to Treasury, pursuant to
which the Preferred Shares may be deposited and depositary shares, each
representing a fraction of a Preferred Share, as specified by Treasury, may be
issued. From and after the execution of any such depositary arrangement, and the
deposit of any Preferred Shares, as applicable, pursuant thereto, the depositary
shares issued pursuant thereto shall be deemed “Preferred Shares” and, as
applicable, “Registrable Securities” for purposes of this Agreement.
 
4.6           Expenses and Further Assurances.  (a)  Unless otherwise provided
in this Agreement, each of the parties hereto will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement, including fees and expenses of its own
financial or other consultants, investment bankers, accountants and counsel.
 
(b)           The Company shall, at the Company’s sole cost and expense, (i)
furnish to Treasury all instruments, documents and other agreements required to
be furnished by the Company pursuant to the terms of this Agreement, including,
without limitation, any documents required to be delivered pursuant to Section
4.4 above, or which are reasonably requested by Treasury in connection
therewith; (ii) execute and deliver to Treasury such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the Preferred Shares
purchased by Treasury, as Treasury may reasonably require; and (iii) do and
execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, as Treasury shall reasonably require from time to
time.




ARTICLE V
MISCELLANEOUS
 
5.1           Termination.  This Agreement shall terminate upon the earliest to
occur of:
 
(a)           termination at any time prior to the Closing:
 
(i)           by either Treasury or the Company if the Closing shall not have
occurred on or before the 30th calendar day following the date on which Treasury
issued its preliminary approval of the Company’s application to participate in
SBLF (the “Closing Deadline”); provided, however, that in the event the Closing
has not occurred by the Closing Deadline, the parties will consult in good faith
to determine whether to extend the term of this Agreement, it being understood
that the parties shall be required to consult only until the fifth calendar day
after the Closing Deadline and not be under any obligation to extend the term of
this Agreement thereafter; provided, further, that the right to terminate this
Agreement under this Section 5.1(a)(i) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the Closing
to occur on or prior to such date; or
 
(ii)           by either Treasury or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and nonappealable; or
 
(iii)           by the mutual written consent of Treasury and the Company; or
 
(b)           the date on which all of the Preferred Shares have been redeemed
in whole; or
 
(c)           the date on which Treasury has transferred all of the Preferred
Shares to third parties which are not Affiliates of Treasury.
 
In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.
 
5.2           Survival.
 
(a)           This Agreement and all representations, warranties, covenants and
agreements made herein shall survive the Closing without limitation.
 
(b)           The covenants set forth in Article III and Annex E and the
agreements set forth in Article IV shall, to the extent such covenants do not
explicitly terminate at such time as Treasury no longer owns any Preferred
Shares, survive the termination of this Agreement pursuant to Section 5.1(c)
without limitation until the date on which all of the Preferred Shares have been
redeemed in whole.
 
(c)           The rights and remedies of Treasury with respect to the
representations, warranties, covenants and obligations of the Company herein
shall not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time by Treasury or any
of its personnel or agents with respect to the accuracy or inaccuracy of, or
compliance with, any such representation, warranty, covenant or obligation.
 
5.3           Amendment.  No amendment of any provision of this Agreement will
be effective unless made in writing and signed by an officer or a duly
authorized representative of each party, except as set forth in Section
3.1(d)(v).  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative of any rights or remedies provided by law.
 
5.4           Waiver of Conditions.  The conditions to each party’s obligation
to consummate the Purchase are for the sole benefit of such party and may be
waived by such party in whole or in part to the extent permitted by applicable
law. No waiver will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.
 
5.5           Governing Law; Submission to Jurisdiction, etc.  This Agreement
and any claim, controversy or dispute arising under or related to this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed,
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the exclusive jurisdiction
and venue of the United States District Court for the District of Columbia and
the United States Court of Federal Claims for any and all civil actions, suits
or proceedings arising out of or relating to this Agreement or the Purchase
contemplated hereby and (b) that notice may be served upon (i) the Company at
the address and in the manner set forth for notices to the Company in Section
5.7 and (ii) Treasury at the address and in the manner set forth for notices to
the Company in Section 5.7, but otherwise in accordance with federal law. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE PURCHASE CONTEMPLATED HEREBY.
 
5.6           No Relationship to TARP .  The parties acknowledge and agree that
(i) the SBLF program is separate and distinct from the Troubled Asset Relief
Program established by the Emergency Economic Stabilization Act of 2008; and
(ii) the Company shall not, by virtue of the investment contemplated hereby, be
considered a recipient under the Troubled Asset Relief Program.
 
5.7           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices to the Company shall be delivered as set forth on the
cover page of this Agreement, or pursuant to such other instruction as may be
designated in writing by the Company to Treasury.  All notices to Treasury shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by Treasury to the Company.
 
 
If to Treasury:

 


 
 
The Secretary of the Treasury

 
 
1500 Pennsylvania Avenue, NW

 
 
Washington, D.C. 20220

Attention:  Small Business Lending Fund, Office of Domestic Finance


E-mail: SBLFComplSubmissions@treasury.gov


 
5.8           Assignment.  Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (a) an assignment, in the
case of a merger, consolidation, statutory share exchange or similar transaction
that requires the approval of the Company’s stockholders (a “Business
Combination”) where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) an assignment of certain
rights as provided in Sections 3.1(c) or Annex E or (c) an assignment by
Treasury of this Agreement to an Affiliate of Treasury; provided that if
Treasury assigns this Agreement to an Affiliate, Treasury shall be relieved of
its obligations under this Agreement but (i) all rights, remedies and
obligations of Treasury hereunder shall continue and be enforceable by such
Affiliate, (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding and (iii) all references to Treasury herein shall be
deemed to be references to such Affiliate.
 
5.9           Severability.  If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.
 
5.10           No Third Party Beneficiaries.  Other than as expressly provided
herein, nothing contained in this Agreement, expressed or implied, is intended
to confer upon any person or entity other than the Company and Treasury (and any
Indemnitee) any benefit, right or remedies.
 
5.11           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.
 
5.12           Interpretation.  When a reference is made in this Agreement to
“Articles” or “Sections” such reference shall be to an Article or Section of the
Annex of this Agreement in which such reference is contained, unless otherwise
indicated.  When a reference is made in this Agreement to an “Annex”, such
reference shall be to an Annex to this Agreement, unless otherwise
indicated.  The terms defined in the singular have a comparable meaning when
used in the plural, and vice versa.  References to “herein”, “hereof”,
“hereunder” and the like refer to this Agreement as a whole and not to any
particular section or provision, unless the context requires otherwise. The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.  No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is entered into between
sophisticated parties advised by counsel.  All references to “$” or “dollars”
mean the lawful currency of the United States of America.  Except as expressly
stated in this Agreement, all references to any statute, rule or regulation are
to the statute, rule or regulation as amended, modified, supplemented or
replaced from time to time (and, in the case of statutes, include any rules and
regulations promulgated under the statute) and to any section of any statute,
rule or regulation include any successor to the section.  References to a
“business day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in the State of New York or the District of Columbia
generally are authorized or required by law or other governmental actions to
close.


